IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,522


EX PARTE CHRISTOPHER LOCKHART, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 31198-CR IN THE 13TH JUDICIAL DISTRICT COURT

FROM NAVARRO COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of a
controlled substance and sentenced to twenty years' imprisonment.  The Tenth Court of Appeals
affirmed his conviction.  Lockhart v. State, No. 10-08-00076-CR (Tex. App. - Waco, January 13,
2010).  
	Applicant contends, inter alia, that his appellate counsel rendered ineffective assistance
because counsel failed to timely notify Applicant that his conviction had been affirmed and failed
to advise him of his right to petition for discretionary review pro se. We remanded this application
to the trial court for findings of fact and conclusions of law.
	Appellate counsel filed an affidavit with the trial court, in which he stated that notice was
mistakenly sent to Applicant by way of regular mail rather than certified mail.  On remand the trial
court obtained an affidavit from TDCJ stating that Applicant did not receive any legal mail during
the applicable time period for filing a petition for discretionary review.  Based on that affidavit, the
trial court has entered findings of fact and conclusions of law that Applicant did not timely receive
notice that his conviction had been affirmed and that he had the right to petition for discretionary
review pro se. See Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore,
that Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review
of the judgment of the Tenth Court of Appeals in Cause No. 10-08-00076-CR that affirmed his
conviction in Case No. 31198-CR from the 13th Judicial District Court of Navarro County. 
Applicant shall file his petition for discretionary review with the Tenth Court of Appeals within 30
days of the date on which this Court's mandate issues.
	Applicant's remaining claims are dismissed.  See Ex parte Torres, 943 S.W.2d 469 (Tex.
Crim. App. 1997).



Delivered: March 30, 2011
Do not publish